Citation Nr: 0633522	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
February 1983.  He died in September 2002, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision in January 2003 which 
denied service connection for the cause of the veteran's 
death.  

In June 2006, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in September 
2002 was identified on the amended death certificate as Stage 
IV poorly-differentiated adenocarcinoma of the gastro-
esophageal junction with liver and lung metastases.  No other 
conditions were listed as having caused or contributed to the 
veteran's death.

2.  The competent medical evidence indicates that diabetes 
mellitus, type 2, materially contributed to the veteran's 
death in that it impaired his health to an extent as to 
render him materially less capable of resisting the effects 
of the primary cause of death.  

3.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the veteran's widow.  She is seeking service 
connection for the cause of the veteran's death in order to 
establish entitlement to Dependency and Indemnity 
Compensation (DIC).  She contends that the veteran's 
inservice exposure to herbicide agents, including Agent 
Orange, contributed to the cause of his death.

At the time of his death, the veteran was service-connected 
for the following conditions: prostate cancer, status post 
radical retropubic prostatectomy, secondary to Agent Orange 
exposure, rated 20 percent disabling; degenerative joint 
disease of the thoracic spine, bilateral hearing loss, 
hemorrhoids, multiple warts and impotency, all of which were 
rated as noncompensable (0 percent).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The appellant, as a layperson, is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, 
the appellant's opinion that the veteran's death is due to 
his military service is not competent medical evidence.  

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2006).  The 
immediate cause of the veteran's death in September 2002 was 
identified on his original death certificate as 
adenocarcinoma of the gastro-esophageal junction.  An amended 
death certificate, dated in January 2004, listed this 
condition as Stage IV poorly-differentiated adenocarcinoma of 
the gastro-esophageal junction with liver and lung 
metastases.  No other conditions were noted to have led to 
the immediate cause of death.

The competent medical evidence of record does not indicate 
that the veteran's Stage IV poorly-differentiated 
adenocarcinoma of the gastro-esophageal junction with liver 
and lung metastases was present during service, was acquired 
in service, or was otherwise attributable to his service.  
The Board notes that this condition is not subject to a 
presumption of service connection based on inservice exposure 
to herbicide agents, including Agent Orange. See 38 C.F.R. §§ 
3.307, 3.309 (2006).  Moreover, a VA examiner in February 
2004 opined that there was no relationship between the 
veteran's service-connected prostate cancer and the cause of 
his death.

The appellant also contends that the true cause leading to 
her husband's death was diabetes mellitus which, as the 
veteran served in the Republic of Vietnam during the Vietnam 
Era, warrants service connection on a presumptive basis.  But 
see Bostain v. West, 11 Vet. App. 124, 127 (1998).  To this 
end, she has submitted statements from the veteran's private 
medical providers.  There is no requirement that additional 
evidentiary weight be given to the opinion of a medical 
provider who treats a veteran; courts have repeatedly 
declined to adopt the "treating physician rule".  See White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).  That is not to say that the Board 
will ignore the opinion of the veteran's treating physician.  
See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

An April 2004 and August 2006 letter from a private physician 
indicates that the veteran's had diabetes mellitus, type 2, 
for several years before he passed away, and that this 
condition is a disease which affects many parts of the body, 
and affected the veteran's ability to fight infection.  The 
physician then opined that it was at least as likely as not 
the veteran's diabetes mellitus, Type II, contributed to the 
death of the veteran.  While the record reflects that the 
veteran had a number of serious medical disorders prior to 
his death, this opinion raises at least a reasonable doubt as 
to whether diabetes mellitus contributed to his death.

Service connection for the cause of death may be warranted 
when the evidence establishes that a service-connected 
disability was a contributory cause of death.  38 C.F.R. 
§ 3.312(c) (2006).  Service-connected disease or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (2006).  

Based upon a review of the veteran's claims folder, it may be 
reasonably concluded the competent medical evidence indicates 
that diabetes mellitus materially contributed to the 
veteran's death, and as he served in the Republic of Vietnam 
during the Vietnam Era, service connection for diabetes 
mellitus, type 2, is warranted on a presumptive basis.  
Therefore, service connection for the cause of the veteran's 
death also is warranted.  See 38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  As the benefit 
sought has been resolved in the appellant's favor and the 
issue of an effective date will be determined in the first 
instance by the RO, any deficiencies in VA's notice and 
assistance, to include the timing and completeness of the 
notice, are not prejudicial to the appellant.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


